DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 44-45, 48, 63, 68, 73-74, 80, 85, 89, 92 in the reply filed on 11/8/22 is acknowledged.
Claims 1-2, 7, 10, 15-16, 25, 32-34, 39, 41, and 95 are withdrawn, there being no allowable generic or linking claim. Election was made without traverse.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-45 and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “rich” in claims 44 and 45 is a relative term which renders the claim indefinite. The term “rich” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “appreciable amount” in claim 44 is a relative term which renders the claim indefinite. The term “appreciable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 80 is rejected for recites the wort comprises toasted and/or malted Cannabis seeds, Cannabis flowers, leaves, hops, or a combination thereof.  It is unclear whether the toasted and/or malted apply only to seeds or does it apply to all the recited plant parts.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 44-45, 48, 63, 73-74, 80, 89 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Huige, et al., Beer Brewing, Microbial Technology, 2nd Ed. Vol. II, Academic Press 1979 (HUIGE) as evidenced by Angelidaki, et al, Ethanol production from industrial hemp: Effect of combined dilute acid/stream pretreatment and economic aspects, Bioresource Technology 163 (2014) 236-243 (ANGELIDIKA). 
Claim 44 recites a method for producing a fermented beverage from one or more component of a Cannabis plant, comprising the steps of:
(a) obtaining a cellulose-rich pulp from the one or more components of the Cannabis plant, which has been treated to release lignin and/or hemicellulose;

(b) degrading the cellulose-rich pulp into carbohydrates with enzymatic hydrolysis by one or more cellulose-degrading and/or hemicellulose-degrading enzymes, and/or with acid hydrolysis, to form carbohydrates;

(c) preparing a wort from the carbohydrates with or without sufficient yeast nutritional requirements and flavoring from portions of the Cannabis plant; and

(d) fermenting the wort to form the fermented beverage;

(e) optionally performing one or more finishing steps to finish the beverage, selected from the group consisting of: aging, alcohol removal, formulation, flavoring, addition of phytocannabinoids, addition of terpenes, addition of xylooligomers, addition of Cannabis extracts, addition of Cannabis oils, addition of accelerants to accelerate the onset of a bioactive effect, and addition of decelerants to shorten the duration of the bioactive effect.
HUIGE teaches that cannabis can be used in beer and similar to hops (see section C. Hops on pg. 7).  
On pages 22-23, it is taught that a mashing step is used to extract soluble substances from the fermentation materials.   The completed cooker mash is then added to raise the temperature of the combined mashes.  A rapid temperature rise will increase the wort dextrin content, while a slow rise will increase wort fermentable sugars. The most important enzymatic reactions involve the degradation of cellulose and starch material to fermentable sugars glucose, maltose, and maltotriose, and to nonfermentable higher molecular weight dextrins (see section - C. Mashing pg. 22-23).   
HUIGE does not teach placing the cannabis in a cellulose-rich pulp.
However, ANGELIDIKA teaches that the biomass of lignocellulosic crops such as hemp contains cellulose and hemicelluloses bound together by lignin. Pretreatments are required to loosen the lignocellulosic structure and to facilitate enzymatic hydrolysis of polysaccharides prior to ethanol fermentation. In fact, the main technological challenge in ethanol production from this type of feedstock is an effective pre-treatment before saccharification and fermentation.  Dilute-acid hydrolysis is usually conducted using mineral acids, most commonly sulfuric acid, which is an effective and relatively inexpensive catalyst.  During the pretreatment process, the hemi-cellulose is hydrolyzed into its pentose monomers, mainly xylose as well as arabinose and galactose. This pretreatment is considered to be effective not only in hydrolyzing hemicellulose, but also in softening the lignin.
Thus, it would have been obvious to use one skilled in the art to use a pre-treatment step as taught by ANGELIDKA, as  pretreatments are required to loosen the lignocellulosic structure and to facilitate enzymatic hydrolysis of polysaccharides prior to ethanol fermentation. In fact, the main technological challenge in ethanol production from this type of feedstock is an effective pre-treatment before saccharification and fermentation.  
On pg. 23 of HUIGE, a wort is prepared with the fermentation ingredients, with or without sufficient yeast nutritional requirements.   This teaches step (c). 
On pg. 27 of HUIGE, the wort is fermented with yeast (pg. 27-28), which teaches step (d). 

Claim 45 recites that wherein the step of (a) obtaining the pulp comprises:
releasing lignin by reducing the one or more component of the Cannabis plant, to form a lignin-rich liquor and a cellulose-rich pulp, which cellulose-rich pulp may also contain an appreciable amount of hemicellulose; and/or releasing hemicellulose by reducing the one or more component of the Cannabis plant, to form a hemicellulose-rich liquor and a cellulose-rich pulp.
HUIGE does not teach placing the cannabis in a cellulose-rich pulp.
However,  ANGELIDIKA teaches that the biomass of lignocellulosic crops such as hemp contains cellulose and hemicelluloses bound together by lignin. Pretreatments are required to loosen the lignocellulosic structure and to facilitate enzymatic hydrolysis of polysaccharides prior to ethanol fermentation. In fact, the main technological challenge in ethanol production from this type of feedstock is an effective pre-treatment before saccharification and fermentation.  Dilute-acid hydrolysis is usually conducted using mineral acids, most commonly sulfuric acid, which is an effective and relatively inexpensive catalyst.  During the pretreatment process, the hemi-cellulose is hydrolyzed into its pentose monomers, mainly xylose as well as arabinose and galactose. This pretreatment is considered to be effective not only in hydrolyzing hemicellulose, but also in softening the lignin (pg. 236, right column to pg. 237, left column).
Thus, it would have been obvious to use one skilled in the art to use a pre-treatment step as taught by ANGELIDKA, as  pretreatments are required to loosen the lignocellulosic structure and to facilitate enzymatic hydrolysis of polysaccharides prior to ethanol fermentation. In fact, the main technological challenge in ethanol production from this type of feedstock is an effective pre-treatment before saccharification and fermentation.  

Claim 48 recites that wherein step (a) additionally comprises:
hydrothermal prehydrolysis of the pulp;
thermal-mechanical prehydrolysis of the pulp;
supercritical CO2 prehydrolysis of the pulp;
sub-critical or near-critical water prehydrolysis of the pulp;
prehydrolysis of the pulp as performed by a counter-current reactor designed for continuous processing of lignocellulosic materials; and/or
prehydrolysis of the pulp as performed by a counter-current reactor designed for or capable of continuous processing of lignocellulosic materials.
HUIGE does not teach placing the cannabis in a cellulose-rich pulp. 
ANGELIDIKA teaches that steaming (i.e., hydrothermal prehydrolysis) can also be used (pg. 237, left column). 
it would have been obvious to use one skilled in the art to use a pre-treatment step as taught by ANGELIDKA, as  pretreatments are required to loosen the lignocellulosic structure and to facilitate enzymatic hydrolysis of polysaccharides prior to ethanol fermentation.


Claim 63 recites that  step (a) comprises heating to a temperature of from 150 to 240° C.; and/or in step (a) the lignin and/or hemicellulose is released by milling the one or more component of the Cannabis plant with an aqueous solution of pH 8 to 13, and optionally the one or more component of the Cannabis plant is processed in a reactor, and the aqueous solution washes the component during processing through the reactor.
HUIGE does not teach placing the cannabis in a cellulose-rich pulp.
TABLE 3 of ANGELIDIKA teaches that the composition can be obtained by heating from 140oC to 180oC. This overlaps the claimed invention. 
it would have been obvious to use one skilled in the art to use a pre-treatment step as taught by ANGELIDKA, as  pretreatments are required to loosen the lignocellulosic structure and to facilitate enzymatic hydrolysis of polysaccharides prior to ethanol fermentation.

Claim 68 recites that wherein in step (b) the pulp is degraded using acid hydrolysis or supercritical CO2 and/or by one or more cellulose-degrading or hemicellulose-degrading enzymes, optionally from Aspergillus niger, Trichoderma reesei or both.
ANGELIDKA, teaches at pg. 237, right column, cellulose enzymes can be obtained from  Aspergillus niger
it would have been obvious to use one skilled in the art to use a pre-treatment step as taught by ANGELIDKA, as pretreatments are required to loosen the lignocellulosic structure and to facilitate enzymatic hydrolysis of polysaccharides prior to ethanol fermentation.

Claim 73 recites that wherein in step (b) the pulp is degraded by Attenuzyme Pro, Amylase AG 300 L, Cellucast 1.5 L, Ultraflo Max, Viscozyme L (Novozyme); Cellulase 2000 L, Optimash Barley, Viscamyl Flow (Genencor/DuPont) Rohalase Barley L, Rohament CEP, Rohalase SEP (ABEnzymes), a blend of enzymes of food grade quality, drisealases, laminarinases, endo-glucanases, cellobiohydrolases, beta-glucosidases, xylanases, ligninases, lyticases, cellulases from Aspergillus niger, cellulases from Aspergillus sp., cellulases from Trichoderma reesei, cellulases from Trichoderma sp., cellobiohydrolase I and from Hypocrea jecorina, or mixtures thereof.
ANGELIDKA, teaches at pg. 237, right column, cellulose enzymes can be obtained from Aspergillus niger
it would have been obvious to use one skilled in the art to use a pre-treatment step as taught by ANGELIDKA, as pretreatments are required to loosen the lignocellulosic structure and to facilitate enzymatic hydrolysis of polysaccharides prior to ethanol fermentation.

Claim 74 recites that wherein:
the wort prepared in step (c) comprises free amino nitrogen in an amount of from 100 to 1000 mg/g in the wort; and/or
100% v/v of the carbohydrate in the wort is derived from Cannabis plant.
HUIGE teaches that cannabis can be used in beer and similar to hops (see section C. Hops on pg. 7).  The characteristic aroma and bitterness imparted to beer by the oils and resins of hops make beer and similar malt beverages quite unique. As it is taught that cannabis provides flavor for beer, it would have been obvious to have all of the carbohydrates come from cannabis.  

Claim 80 recites that the carbohydrates in the wort comprise:
glucose at 6.5 to 15.0%, or at about 7.7%;
xylose at 1.0 to 2.5%, or at about 2.0%;
galactose at 0.01 to 0.2%, or at about 0.02%;
arabinose at 0.001 to 0.2%, or at about 0.005%;
mannose at 0.01 to 0.3%, or at about 0.05%; and
cellobiose at 0.05 to 0.3%, or at about 0.15%,
and/or wherein: the wort comprises toasted and/or malted Cannabis seeds, Cannabis flowers, leaves, hops, or a combination thereof.
HUIGE teaches that cannabis can be used in beer and similar to hops (see section C. Hops on pg. 7).  The characteristic aroma and bitterness imparted to beer by the oils and resins of hops make beer and similar malt beverages quite unique. However, it would have been obvious to use hops to improve the flavor. 

Claim 89 recites further comprising the step of removing alcohol from the beverage to a level less than 5% alcohol by volume in the beverage, to a level less than 0.5% alcohol by volume in the beverage, OR to a level of 0% alcohol by volume in the beverage.
At page 25 (see 2. Enzyme Inactivation), it is taught oiling will destroy any enzyme system that has not been completely inactivated at the end of the mash cycle. Inactivation is necessary to fix the ratio of fermentable sugars to dextrin to control the final alcohol content.  This includes alcohol ranges above 5% and removing the alcohol so to have an alcohol free beverage (i.e., an amount of alchol approaching 0).   Thus, it would have been obvious to one skilled in the art to vary the amount of alcohol based on its final desired alcohol content.  

Claim(s) 85 and 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUIGE and ANGELIDIKA as applied to claims 44-45, 48, 63, 73-74, 80, 89  above, and further in view of US2012/0124704 (SZYMANOWSKI).
Claim 85 recites that  wherein:
phytocannabinoids are added to the wort;
terpenes are added to the wort;
flavinoids are added to the wort; and/or
xylooligomers derived from the Cannabis plant are added to the wort.
	Claim 92 recites that phytocannabinoids are added to the beverage; the THC level in the beverage is from about 0.1 to about 57 mg/L; and/or the total phytocannabinoid level in the beverage is from 0.15 mg/L to 71.4 mg/L.
The references above are silent as to the addition of phytocannabinoid and THC.  In [0020], it is taught that  cannabinoids are a class of chemical compounds which include the phytocannabinoids (oxygen-containing C21 aromatic hydrocarbon compounds naturally found in the cannabis plant). It would have been obvious to provide a beverage with phytocannabinoids as the compounds are naturally present in cannabis. As to THC, it is taught that the amount of THC can vary based on the amount of time that THC remains in the process and ethanol.  Cannabis is removed after a desired concentration of THC is achieved.  Thus, it would have been obvious to one skilled in the art to vary the amount of THC in the beer as it can be controlled by the length of time the cannabis remains in the process. 






Relevant Prior Art Not Relied Upon
Yuan et al., Challenges towards Revitalizing Hemp: A Multifaceted Crop, Trends in Plant Science, November 2017, Vol. 22, No. 11a (YUAN).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799